Citation Nr: 1200024	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-30 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a urinary disability, including as secondary to service-connected residuals of right inguinal hernia repair with right groin pain.  

2.  Entitlement to service connection for a urinary disability, including as secondary to service-connected residuals of right inguinal hernia repair with right groin pain.  

3.  Entitlement to service connection for a bladder disability, including as secondary to service-connected residuals of right inguinal hernia repair with right groin pain.  

4.  Entitlement to an increased evaluation for epididymitis, currently rated 30 percent disabling.

5.  Entitlement to an increased evaluation for residuals of right inguinal hernia repair with right groin pain, currently rated 10 percent disabling.  

6.  Entitlement to an increased evaluation for spondylosis of the lumbar spine with leg pain and numbness, currently rated 10 percent disabling.  
7.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1993 to July 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran requested a Board hearing, however, he withdrew that request in October 2008.

The issues of service connection for urinary and bladder disabilities, entitlement to increased ratings for epididymitis, residuals of right inguinal hernia repair with right groin pain, and spondylosis of the lumbar spine with leg pain and numbness, as well as the TDIU issue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Entitlement to service connection for a urinary disability was denied in August 2001, was not appealed, nor was there new and material evidence submitted during the appeal period.

2.  Evidence added to the record since the August 2001 rating decision is new, relates to an unestablished fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating the claim for service connection for a urinary disability.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision, in which the RO denied service connection for a urinary disability is final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence having been submitted since the August 2001 rating decision, the criteria to reopen the claim for service connection for a urinary disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the urinary disability claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 1999 and August 2001 rating decisions, the RO denied service connection for a urinary disability.  The August 2001 rating decision denied service connection for a urinary disability based on a finding that no chronic disability subject to service connection was shown in the service treatment records or any other evidence reviewed.  The appellant did not perfect an appeal to this decision.  The appellant also did not submit any new evidence during the one year after August 2001 that could be considered new and material and thus render the August 2001 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the August 2001 rating decision is final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran subsequently requested that his claim be reopened in September 2005.  

The evidence of record at the time of the August 2001 rating decision included service treatment records which contained no findings of a urinary disability, as well as an October 1999 VA examination report which reflected that the Veteran was diagnosed with urinary incontinence, most likely urge.  

The evidence received since the August 2001 rating decision includes private treatment records, VA outpatient treatment records, an October 2007 VA examination report, and statements by the Veteran.  In several statements starting in 2007, the Veteran stated that a urinary disability is secondary to service-connected residuals of right inguinal hernia repair with right groin pain.  The newly submitted evidence suggests that the Veteran's urinary disability could be related to service, including as secondary to service-connected residuals of right inguinal hernia repair with right groin pain.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has a urinary disability that is related to service, including as secondary to service-connected residuals of right inguinal hernia repair with right groin pain.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a urinary disability is reopened.  


REMAND

In October 2007, the Veteran stated that he had been treated at VA Medical Centers (VAMCs) in Dallas and Louisiana from 1999 to 2007.  The claims file contains Dallas VAMC treatment records from January 30, 2003 to January 31, 2008.  A January 2008 RO deferred rating decision reflects that Compensation and Pension Records Interchange (CAPRI) system only showed a 1999 examination at Shreveport VAMC and treatment that did not start until 2003 at the Dallas VAMC.  In January 2008, the Veteran submitted the Shreveport VAMC records from 1999, which consisted of an October 1999 VA examination report.  In May 2008, the Veteran stated that he was treated at the Dallas VAMC on April 24, 2008.  In October 2008, the Veteran stated that he has been treated at VAMCs in Louisiana and Dallas over the previous nine years.  Given the unsuccessful attempts, evident from the record, by VA to obtain VAMC treatment records prior to January 30, 2003, the Board finds that additional attempts to obtain these records would be futile.  However, additional records from February 2008 to present may be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

With regard to the epididymitis, residuals of right inguinal hernia repair with right groin pain, and spondylosis of the lumbar spine with leg pain and numbness issues, the Board notes that the Veteran's most recent VA examination was in October 2007, over 4 years ago.  In November 2011, the Veteran's representative requested a contemporaneous examination.  

In this matter, the Board concurs.  The Veteran's last VA examination to assess the severity of his service-connected skin, back, and residuals of right hernia operation was in October 2007.  This evidence is inadequate to assess the Veteran's current levels of severity, since this examination is over four years old.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected right and left knee disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992),  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526   (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121   (1991). 

With regard to the TDIU claim, the Veteran currently is in receipt of service connection for residuals of right inguinal hernia repair with right groin pain, spondylosis of lumbar spine with leg pain and numbness, and tender scar of the right inguinal area, each evaluated as 10 percent disabling, as well as epididymitis, evaluated as 30 percent disabling.  A TDIU may be awarded when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

Because the Veteran's service connection and increased rating claims are being remanded, and because adjudication of these claims may impact adjudication of the Veteran's TDIU claim, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's TDIU claim also must be remanded.  The Veteran claims that he cannot work due to his medical conditions.  The VA examiners should address the extent to which the Veteran's epididymitis, right inguinal hernia, and lumbar spine disabilities, in conjunction with his other service-connected disability, affects the Veteran's ability to obtain and maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outpatient treatment records from the Dallas VAMC and any Louisiana VAMCs dated from February 2008 to present.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  Contact the Veteran and ask him to identify any other treatment for his urinary, bladder, skin, back, and residuals of hernia surgery.  If any other treatment is identified that is not already of record, obtain an authorization from the Veteran and then attempt to obtain the records he identifies.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his urinary or bladder disability, if any.  All necessary tests should be conducted.  The examiner is requested to determine if the Veteran suffers from a urinary or bladder disability.  If a urinary or bladder disability is diagnosed, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that a urinary or bladder disability was caused by the service-connected right inguinal hernia and associated surgery, or whether it was aggravated by the service-connected right inguinal hernia and associated surgery.  A complete rationale should be provided for any opinion offered.


4.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's epididymitis.  Any medically indicated special tests should be accomplished. The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria. 

5.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's residuals of right inguinal hernia repair with right groin pain.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria. 

6.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's spondylosis of lumbar spine with leg pain and numbness.  The claims file should be furnished to the examiner(s) for his or her review. All necessary tests including range of motion testing should be completed.  When measuring the Veteran's ranges of motion during this VA examination, the examiner should comment on whether the Veteran has additional functional impairment above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7   (1995), citing 38 C.F.R. §§ 4.40 , 4.45 and 4.59. 

The examiner should also address whether the service-connected disability of the lumbar spine is manifested by intervertebral disc syndrome (IVDS). If so, the examiner should address whether there are associated incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician. If there are such incapacitating episodes, provide the duration these incapacitating episodes last, in weeks, during a 12-month period. If the IVDS is present in both spinal segments, determine if the effects in each spinal segment are clearly distinct, and if so, the number of weeks the incapacitating episodes during a 12-month period last for each spinal segment. 

Neurological testing, to include an EMG nerve conduction study, should also be provided, to determine whether there are objective neurologic abnormalities of the lower extremities associated with the lumbar spine disability, and if so, the examiner should determine the severity of these disabilities and indicate the specific nerves affected. 

7.  After the above development has been completed, the Veteran should be scheduled for an examination to determine the effect of his service-connected disabilities on his employability.  The examiner is requested to determine whether the Veteran's service connected disabilities, alone, preclude him from substantially gainful employment.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.  A complete rationale should be provided.

8.  After completion of the foregoing, readjudicate the claims of service connection for urinary and bladder disabilities, and the epididymitis, right inguinal hernia, and lumbar spine increased rating claims.  Then, the RO should readjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


